TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 13, 2016



                                     NO. 03-14-00115-CV


                                Anna Maria Cancino, Appellant

                                                v.

                                  Jason M. Cancino, Appellee




          APPEAL FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
         REVERSED AND REMANDED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on January 21, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands the

case to the trial court for a new trial. The parties each shall bear one-half the costs relating to

this appeal, both in this Court and in the court below; and this decision shall be certified below

for observance.